Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.

Response to Amendment
	The Amendment filed 09/20/2020 has been entered. Claims 3-5, 8-10 and 12-16 are canceled 20-25 are new. Claims 6, 7 and 19-25 are pending in the application.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 6, 7 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 20100083190 A1 hereinafter Roberts) in view of Fisher et al. (US 20070074126 A1 hereinafter Fisher)

	
As to independent claim 6, Roberts teaches an information processing method, implemented via at least one processor, the method comprising: [processor for running instructions ¶17]
detecting a manipulation by a user; and [Horizontal touch gesture ¶70 "a generally horizontal touch gesture directed away from and to the right of the position of the object touch may be associated with an action of selecting one of the selectable options 440 located horizontally right of the menu launch tab 720"]
controlling display on a screen according to the detection of the manipulation by the user, [Fig. 7C illustrates different display based on direction being horizontal ¶70 ]
wherein a first menu comprising a first plurality of icons for selecting content is displayed toward a center of the screen from a side of the screen when a first manipulation from the side of the screen toward the center of the screen is detected,  [Horizontal touch gesture shows menu 740 Fig. 7C ¶70 "a generally horizontal touch gesture directed away from and to the right of the position of the object touch may be associated with an action of selecting one of the selectable options 440 located horizontally right of the menu launch tab 720";Icons ¶63]
wherein a second menu comprising a second plurality of icons for selecting content is displayed when a second manipulation on the first menu of each side of the screen is detected, [Fig. 8 illustrate a third level menu from each of a left or bottom side (840 from selection on 
Roberts does not specifically teach wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, wherein the third manipulation is a drag-and-drop manipulation or a contact manipulation that contacts two or more contents with each other, wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, a second content is displayed in a second determined area, and a third content is displayed in a third determined area, and wherein the first determined area, the second determined area, and the third determined area are adjacent to each other. 
However, Fisher teaches wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, [Fig. 5 illustrates manipulation on park picker menu 414 ¶49]
wherein the third manipulation is a drag-and-drop manipulation or a contact manipulation that contacts two or more contents with each other, [Fig. 5 illustrates drag and drop from park picker menu 414 touching 408, 404 and 405 with each other ¶52 "stock quote part 408 is dragged to the sidebar docking area 311"]
wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, a second content is displayed in a second determined area, and a third content is displayed in a third determined area, and wherein the first determined area, the second determined area, and the third determined area are adjacent to each other.  [Fig. 6 illustrates 408, 404 and 405 content adjacent to each other ¶52]


As to independent claim 7, Roberts teaches A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer, causes the computer to execute a method, the method comprising: [processor for running instructions ¶17]
detecting a manipulation by a user; and [Horizontal touch gesture ¶70 "a generally horizontal touch gesture directed away from and to the right of the position of the object touch may be associated with an action of selecting one of the selectable options 440 located horizontally right of the menu launch tab 720"]
controlling display on a screen according to the detection of the manipulation by the user, [Fig. 7C illustrates different display based on direction being horizontal ¶70 ]

wherein a second menu comprising a second plurality of icons for selecting content is displayed when a second manipulation on the first menu of each side of the screen is detected, [Fig. 8 illustrate a third level menu from each of a left or bottom side (840 from selection on 830)¶74 "As shown, path 810 may include a first directional touch gesture from touch area 420 to touch gesture interface 820, a second directional touch gesture from touch gesture interface 820 to touch gesture interface 830, and a third directional touch gesture from touch gesture interface 830 to touch gesture interface 840"]
Roberts does not specifically teach wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, wherein the third manipulation is a drag-and-drop manipulation or a contact manipulation that contacts two or more contents with each other, wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, a second content is displayed in a second determined area, and a third content is displayed in a third determined area, and wherein the first determined area, the second determined area, and the third determined area are adjacent to each other. 
However, Fisher teaches wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, [Fig. 5 illustrates manipulation on park picker menu 414 ¶49]

wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, a second content is displayed in a second determined area, and a third content is displayed in a third determined area, and wherein the first determined area, the second determined area, and the third determined area are adjacent to each other.  [Fig. 6 illustrates 408, 404 and 405 content adjacent to each other ¶52]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gesture interface disclosed by Roberts by incorporating the wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, wherein the third manipulation is a drag-and-drop manipulation or a contact manipulation that contacts two or more contents with each other, wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, a second content is displayed in a second determined area, and a third content is displayed in a third determined area, and wherein the first determined area, the second determined area, and the third determined area are adjacent to each other disclosed by Fisher because both techniques address the same field of content menu interfaces and by incorporating Fisher into Roberts enhances interface with easier and friendly application management alleviating issues with small screen devices [Fisher ¶3-¶4]

claim 19, Roberts teaches an information processing device comprising: circuitry configured to [computer with processor for running instructions ¶17-¶18]
detect a manipulation by a user; and [Horizontal touch gesture ¶70 "a generally horizontal touch gesture directed away from and to the right of the position of the object touch may be associated with an action of selecting one of the selectable options 440 located horizontally right of the menu launch tab 720"]
control display on a screen according to the detection of the manipulation by the user, [Fig. 7C illustrates different display based on direction being horizontal ¶70 ]
wherein a first menu comprising a first plurality of icons for selecting content is displayed toward a center of the screen from a side of the screen when a first manipulation from the side of the screen toward the center of the screen is detected,  [Horizontal touch gesture shows menu 740 Fig. 7C ¶70 "a generally horizontal touch gesture directed away from and to the right of the position of the object touch may be associated with an action of selecting one of the selectable options 440 located horizontally right of the menu launch tab 720";Icons ¶63]
wherein a second menu comprising a second plurality of icons for selecting content is displayed when a second manipulation on the first menu of each side of the screen is detected, [Fig. 8 illustrate a third level menu from each of a left or bottom side (840 from selection on 830)¶74 "As shown, path 810 may include a first directional touch gesture from touch area 420 to touch gesture interface 820, a second directional touch gesture from touch gesture interface 820 to touch gesture interface 830, and a third directional touch gesture from touch gesture interface 830 to touch gesture interface 840"]
Roberts does not specifically teach wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, wherein the third manipulation is a 
However, Fisher teaches wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, [Fig. 5 illustrates manipulation on park picker menu 414 ¶49]
wherein the third manipulation is a drag-and-drop manipulation or a contact manipulation that contacts two or more contents with each other, [Fig. 5 illustrates drag and drop from park picker menu 414 touching 408, 404 and 405 with each other ¶52 "stock quote part 408 is dragged to the sidebar docking area 311"]
wherein when the selected content is displayed on the screen, a first content is displayed in a first determined area, a second content is displayed in a second determined area, and a third content is displayed in a third determined area, and wherein the first determined area, the second determined area, and the third determined area are adjacent to each other.  [Fig. 6 illustrates 408, 404 and 405 content adjacent to each other ¶52]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gesture interface disclosed by Roberts by incorporating the wherein content selected by a third manipulation on the first menu or the second menu is displayed on the screen, wherein the third manipulation is a drag-and-drop manipulation or a contact manipulation that contacts two or more contents with each other, wherein when the selected content is displayed on the screen, a first content is displayed in a first 

As to dependent claim 20, the rejection of claim 19 is incorporated. Roberts and Fisher further teach wherein a boundary between the first determined area and the second determined area is provided in an intermediate position of the screen.  [Fisher Fig. 4C illustrates picker as having the predetermined areas ¶51]

As to dependent claim 21, the rejection of claim 19 is incorporated. Roberts and Fisher further teach wherein when the first content and the second content are displayed on the screen, the third content is displayed behind the first content and the second content.  [Fisher content may be located anywhere including above other content Fig. 5, ¶48 ", the part picker 414 can be any shape or configuration. The part picker 414 may also be located anywhere on the display according to a user's preference. In one example, the part picker 414 is transparent or semi-transparent."]

As to dependent claim 22, the rejection of claim 19 is incorporated. Roberts and Fisher further teach wherein when the second content and the third content are displayed behind the first content,  the second content and the third content are displayed semi-transparently.  [Fisher 

As to dependent claim 23, the rejection of claim 19 is incorporated. Roberts and Fisher further teach wherein any content displayed behind other content is inoperable.  [Fisher content may overlap such as with windows and be active ¶3, ¶48 ", the part picker 414 can be any shape or configuration. The part picker 414 may also be located anywhere on the display according to a user's preference. In one example, the part picker 414 is transparent or semi-transparent."]

As to dependent claim 24, the rejection of claim 19 is incorporated. Roberts and Fisher further teach wherein the screen displays commands to erase one or more contents displayed on the screen.  [Roberts deleting function ¶85]

As to dependent claim 25, the rejection of claim 19 is incorporated. Roberts and Fisher further teach wherein the screen displays a command for transitioning to a state before detection of the first manipulation. [Roberts remove layers with touch ¶41]

Response to Arguments
Applicant's arguments filed 09/28/2020. In the remark, applicant argues that: 	
(1) Pending claims are allowable and no new matter is presented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
 Hicks et al. (US 9152321 B2) dragging and dropping cards onto other cards and moving them to be near each other (see Fig. 4a-c and ¶41) 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BEAU D SPRATT/            Primary Examiner, Art Unit 2143